Citation Nr: 1447474	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  11-09 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to May 1976.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The appellant testified during a hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  The certificate of death reveals that the Veteran died in March 2009 with the immediate cause of the death listed as cardiorespiratory arrest and the underlying cause of death as metastatic gastric cancer.

2.  At the time of the Veteran's death, he was service connected for the following: hypertensive heart disease, diabetes mellitus, osteoarthritis of the bilateral knees, right ankle disability associated with osteoarthritis of the right knee, peripheral vascular disease of the bilateral lower extremities, encephalitis and transient ischemic attacks. 

3.  The Veteran's ischemic heart disease is presumed to be related to service due to exposure to herbicides and the evidence shows that it was at least as likely as not a contributory cause of his death.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the appellant's favor, the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis

The Veteran died in March 2009.  The appellant contends that the Veteran's ischemic heart disease (which should service connected due to herbicide exposure in Vietnam) and/or service-connected hypertensive heart disease caused or contributed to his death.  See May 2010 statement in support of claim.  

When a veteran dies of a service-connected disability, the veteran's surviving spouse is eligible for dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5(a), 3.312 (2013).  The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.   

The Veteran's death certificate reveals that the immediate cause of death was cardiorespiratory arrest and the underlying cause of death was metastatic gastric cancer.  At the time of the Veteran's death, the Veteran was service-connected for hypertensive heart disease, diabetes mellitus, osteoarthritis of the bilateral knees, right ankle disability associated with osteoarthritis of the right knee, peripheral vascular disease of the bilateral lower extremities, encephalitis and transient ischemic attacks.

The Board notes that at the time of his death, the Veteran was not service-connected for ischemic heart disease.  A letter from the Veteran's private physician dated in April 2011 shows that the Veteran was diagnosed with ischemic heart disease prior to his death.  

The evidence does not show a direct link between the Veteran's ischemic heart disease and his military service.  Nonetheless, if a veteran was exposed to an "herbicide agent" during active military service, certain diseases, such as ischemic heart disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e). 

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents the evidence must show the following: (1) that the Veteran served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specific time period prescribed in § 3.307(a)(6)(ii). 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2013).  

The Veteran's service records show that he served in the Republic of Vietnam between August 1968 and August 1969.  Thus, there is sufficient evidence of service in the Republic of Vietnam during the applicable presumptive period and exposure to an herbicide agent is conceded.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  In addition, the Veteran's diagnosis of ischemic heart disease is among the statutorily enumerated diseases for which presumptive service connection is available for Veterans exposed to herbicide agents during active service.  Private treatment records show that the Veteran's ischemic heart disease was treated continuously with medication; thus, the Veteran's ischemic heart disease manifested to at least a compensable degree during his lifetime.  See 38 C.F.R. § 4.104, Diagnostic Code 7005; Private treatment records dated in April 2003, May 2003, June 2005 and June 2007.  Thus, the Veteran's ischemic heart disease is presumed to be service connected.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6); 38 C.F.R. § 3.309(e).

In view of the fact that the Veteran's ischemic heart disease is presumed to be service connected, the salient question is whether ischemic heart disease was a principal or contributory cause of his death.  The Veteran's private physician provided a letter in April 2011.  He noted that the Veteran died in 2009 as a result of complications from metastatic gastric cancer.  He treated the Veteran for ischemic heart disease.  The Veteran had evidence of a silent inferior wall myocardial infarction and he suffered from hypertensive heart disease.  The physician provided the opinion that "[u]ndoubtedly, his underlying cardiac disease hastened the aggression of his demise, specifically, as he had developed issues with significant hypotension and dyspnea over the last several months of his life which aggravated his underlying cardiac condition."  The physician concluded that although the Veteran's underlying ischemic cardiomyopathy with older inferior wall myocardial infarction was not the immediate cause of death, it did hasten the Veteran's demise.  The Board finds that this opinion is probative and persuasive as to the issue of whether the Veteran's ischemic heart disease contributed to the cause of the Veteran's death.

Based on the foregoing, the Board concludes that the evidence shows that the Veteran's ischemic heart disease is presumed to be related to active military service.  Furthermore, the medical evidence of record indicates that there is a causal connection between the Veteran's service-connected ischemic heart disease and the cause of the Veteran's death.  Resolving any reasonable doubt in favor of the appellant, the Board finds that the Veteran's cause of death is related to the Veteran's active military service.  Thus, the appellant's claim is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


